EXHIBIT ESCROW AGREEMENT THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of December 31, 2007 among C-MARK INTERNATIONAL, INC., a South Carolina corporation (the “Company”); the Buyer(s) listed on the Securities Purchase Agreement, dated the date hereof(also referred to as the “Investor(s)”), and JAMES G. DODRILL II, P.A., as Escrow Agent hereunder (the “Escrow Agent”). BACKGROUND WHEREAS, the Company and the Investor(s) have entered into a Securities Purchase Agreement (the “Securities Purchase Agreement”), dated as of the date hereof, pursuant to which the Company proposes to sell secured convertible debentures (the “Convertible Debentures”) which shall be convertible into the Company’s Common Stock, par value US$.0001 per share(the “Common Stock”), at a price per share equal to the Purchase Price, as that term is defined in the Convertible Debentures.The Securities Purchase Agreement provides that the Investor(s) shall deposit the purchase amount in a segregated escrow account to be held by Escrow Agent in order to effectuate a disbursement to the Company at a closing to be held as set forth in the Securities Purchase Agreement (the “Closing”). WHEREAS, the Company intends to sell Convertible Securities (the “Offering”). WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds deposited with it in accordance with the terms of this Agreement. WHEREAS, in order to establish the escrow of funds and to effect the provisions of the Securities Purchase Agreement, the parties hereto have entered into this Agreement. NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as follows: 1.
